DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 24 November 2020.  In view of this communication, claims 1-18 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 24 November 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Stator with Separate Yoke and Tooth Ring.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9, 12, and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 12 recite the limitation “the interface”.  There is insufficient antecedent basis for this limitation in the claims.  
Claim 15 recites the term “preferably” in line 3.  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2004/0021393 A1), hereinafter referred to as “Suzuki”, in view of Watanabe et al. (US 2012/0025658 A1), hereinafter referred to as “Watanabe”.
Regarding claim 1, Suzuki discloses a stator [4] for a rotary electrical machine [1] (fig. 1-3; ¶ 0025-0026) comprising: 
a radially interior ring [12] comprising teeth [12a] and slots [12g] which are open radially toward the outside, extending between the teeth [12a], bridges [12d] of material connecting two adjacent teeth [12a] at their base [12b], and defining the bottom of the slot [12g] between these teeth [12a] (fig. 2-3; ¶ 0027, 0036), and 
a radially exterior yoke [11], attached in contact with the ring [12], the ring [12] and the yoke [11] respectively exhibiting first [12e] and second reliefs [11b] collaborating with one another and/or with one or more inserts (fig. 2-3; ¶ 0027-0028).

    PNG
    media_image1.png
    623
    744
    media_image1.png
    Greyscale

Suzuki does not disclose windings placed in a distributed fashion in the slots [12g].
Watanabe discloses a stator [100] for a rotary electrical machine comprising windings [CO1/30] (fig. 1-2; ¶ 0055, 0123, 0206-0208), wherein windings [CO1/30] placed in a distributed fashion in the slots (fig. 1-2, 17-18; ¶ 0241).

    PNG
    media_image2.png
    535
    924
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the stator of Suzuki with the distributed winding as taught by Watanabe, in order to improve the space factor of the stator thereby increasing power output and reducing cogging torque (¶ 0010, 0018 of Watanabe).
Regarding claim 2, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, the first reliefs [12e] belonging to the ring [12] being situated on the teeth [12a] (fig. 2-3; ¶ 0027-0028).
Regarding claim 3, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, the yoke [11] comprising third reliefs [11c] situated on the interior surface of the yoke [11], facing the slots [12g] of the ring [12] (fig. 3; ¶ 0028).
Regarding claim 4, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 3, as stated above, the first reliefs [12e] of the ring [12] being the result of the cutting-out of the third reliefs [11c] of the yoke [11] (fig. 3; ¶ 0028; both the first and third reliefs are made when punching/separating the ring from the yoke; further, this product-by-process limitation implies no additional structure beyond what is recited in claim 3).
Regarding claim 5, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, the slots [12g] having rounded corners in the vicinity of the yoke [11] (fig. 3; the corners are formed by “extension pieces 12f” having curved profiles).
Regarding claim 8, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, the second reliefs [11b] having the form of an indentation in which the ends of the teeth [12a] are situated (fig. 2-3; ¶ 0027-0028).
Regarding claim 9, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, the first [12e] and second reliefs [11b] being configured in such a way that the interface between the ring [12] and the yoke [11] has an undulating shape (fig. 3; the interface, interpreted as referring to the inner surface of the yoke, undulates back and forth between the recesses of the second reliefs and the smaller radius potions circumferentially between the recesses).
Regarding claim 10, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, the first [12e] and second reliefs [11b] having a dovetail and mortise shape (fig. 3).
Regarding claim 11, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, the first [12e] and second reliefs [11b] having the shape of a key inserted in a cage (fig. 3; the dovetail projection of the teeth forms a key, while the recess of the ring forms a cage enclosing the projection).
Regarding claim 12, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, holes [h] being created at the interface between the ring [12] and the yoke [11] (fig. 3; the interface, interpreted as referring to the inner surface of the yoke, has holes located circumferentially between the reliefs; additionally, the semi-circular indentations located midway between each relief, on the inner surface of the yoke, could also be considered “holes”).
Regarding claim 13, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, at least a part of these bridges [12d] of material exhibiting at least one deformable zone [thin portion] (fig. 2-3; ¶ 0027; the deformable zones, as disclosed in the present application, are formed of areas of thinner material; the zones [12d] shown in fig. 2 of Suzuki have a thinner axial dimension than the rest of the ring) capable of deforming as the yoke [11] is mounted on the ring [12] (this statement of intended use is met by the disclosure of the thinner structure of the bridges).
Regarding claim 14, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, the bridges [12d] of material exhibiting zones that are magnetically saturated during operation of the machine (¶ 0027; each “thin portion 12d increases the magnetic resistance”; the resistance increases when the maximum permissible flux has been reached, i.e. when the material reaches saturation).
Regarding claim 15, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above, the slots [12g] having at least one planar portion against which the windings [6] bear (fig. 3; the teeth have radially extending walls around which the coils are wound).  
Watanabe further discloses the windings [CO1/30] having a substantially rectangular cross section (fig. 1-2; ¶ 0055, 0123-0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the windings of Suzuki with a substantially rectangular cross section as taught by Watanabe, in order to improve the space factor of the stator thereby increasing power output and reducing cogging torque (¶ 0010, 0018 of Watanabe).
Regarding claim 16, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above.  Suzuki does not disclose the windings [6] each comprising at least one electrical conductor which, in transverse section, is rectangular (Suzuki does not disclose the shapes of individual conductors).
Watanabe further discloses the windings [CO1/30] each comprising at least one electrical conductor [D] which, in transverse section, is rectangular (fig. 2; ¶ 0055, 0123-0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the windings of Suzuki with a substantially rectangular cross section as taught by Watanabe, in order to improve the space factor of the stator thereby increasing power output and reducing cogging torque (¶ 0010, 0018 of Watanabe).
Regarding claim 17, Suzuki, in view of Watanabe, discloses the rotary electrical machine [1] comprising a stator [4] as claimed in claim 1, as stated above, and a rotor [15] (fig. 1, 3; ¶ 0027).
Regarding claim 18, Suzuki, in view of Watanabe, discloses a method for manufacturing a stator [4] as claimed in claim 1, as stated above, in which the ring [12] and the yoke [11] are cut out simultaneously from the same metal sheet in a single cutting-out operation, then the ring [12] and the yoke [11] are assembled after having offset the yoke [11] and the ring [12] relative to one another in order to cause the first [12e] and second reliefs [11b] to collaborate (¶ 0039; the ring is “separated from a portion of the core sheet 10”, i.e. the yoke, after they are initially punched; the reliefs are later aligned and pressed together).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Watanabe as applied to claim 1 above, and further in view of Enomoto et al. (US 2003/0098628 A1), hereinafter referred to as “Enomoto”.
Regarding claim 6, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above.  Suzuki does not disclose the first [12e] and second reliefs [11b] respectively each having a center of curvature, the center of curvature of the first reliefs [12e] being offset toward the axis of rotation of the machine with respect to the center of curvature of the second reliefs [11b].
Enomoto discloses a stator having teeth [2] attached to a yoke [1] using first [1a] and second reliefs [2a] (fig. 1; ¶ 0036-0038), the first [1a] and second reliefs [2a] respectively each having a center of curvature, the center of curvature of the first reliefs [1a] being offset toward the axis of rotation of the machine with respect to the center of curvature of the second reliefs [2a] (fig. 5a; ¶ 0062-0065; the center of curvature for the first relief, i.e. the protrusion, is offset downward by the distance “g1” relative to the second relief, i.e. the recess).

    PNG
    media_image3.png
    363
    755
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to offset the centers of curvature of the first and second reliefs of Suzuki by a distance g1 as taught by Enomoto, in order to compensate for errors in the roundness and dimensional accuracy of the stator core (¶ 0061 of Enomoto).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Watanabe as applied to claim 1 above, and further in view of Kolomeitsev et al. (US 2004/0189136 A1), hereinafter referred to as “Kolomeitsev”.
Regarding claim 7, Suzuki, in view of Watanabe, discloses the stator as claimed in claim 1, as stated above.  Suzuki does not disclose the first [12e] and/or the second reliefs [11b] adopting the shape of a portion of a disk.
Kolomeitsev discloses a stator [10] having teeth [22] attached to a yoke [20] using first [32] and second reliefs [34], the first [32] and/or the second reliefs [34] adopting the shape of a portion of a disk (fig. 1-3; ¶ 0026).

    PNG
    media_image4.png
    386
    598
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second reliefs of Suzuki having disk shapes as taught by Kolomeitsev, in order to allow relative movement of the teeth thereby allowing for high power density while minimizing cogging torque (¶ 0008-0009 of Kolomeitsev).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Hsu (US 2007/0075604 A1) discloses a stator with teeth attached to a yoke using first and second reliefs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834